16 Mich. App. 249 (1969)
167 N.W.2d 897
PEOPLE
v.
ACOSTA
Docket No. 4,729.
Michigan Court of Appeals.
Decided February 27, 1969.
Rehearing denied April 7, 1969.
Frank J. Kelley, Attorney General, Robert A. Derengoski, Solicitor General, S. Jerome Bronson, *250 Prosecuting Attorney, Dennis Donohue, Chief Appellate Counsel, and Bruce T. Leitman, Assistant Prosecuting Attorney, for the people.
Powell, Peres, Carr & Jacques, for defendant.
BEFORE: QUINN, P.J., and McGREGOR and V.J. BRENNAN, JJ.
PER CURIAM:
Defendant appeals his jury trial conviction of first-degree murder and life sentence on 4 grounds.
The first error asserted is the refusal of the trial judge to ask certain questions requested by defendant on voir dire examination of the jury. The defendant announced satisfaction with the jury at the close of the voir dire examination. If there was any error in refusing to put the requested questions, it was waived. People v. Lambo (1967), 8 Mich. App. 320.
Over defendant's objection, 2 photographs of the victim were admitted at trial. Defendant says this was reversible error. People v. Becker (1942), 300 Mich. 562 (139 A.L.R. 1171), People v. Freeman (1965), 1 Mich. App. 63, and People v. Clark (1967), 5 Mich. App. 672, all hold contrary to defendant's position.
Defendant's contention that the police suppressed certain evidence, a quantity of pills, is not accurate. This evidence was furnished defendant on day of trial by the prosecution, although the police had refused to give defendant the evidence prior thereto. Defendant did not seek the aid of the court to obtain the evidence. He did not request an adjournment because of the late receipt of this evidence; he did not ask for a mistrial; nor did he have the evidence analyzed or offered in evidence. No reversible error is shown.
*251 Finally, defendant contends reversible error was committed by the trial judge's refusal to give requested instructions and his failure to instruct on intent. The requests were not proper on this record. The crime of first-degree murder is not a specific intent crime, People v. Guillett (1955), 342 Mich. 1, and there is no proof of defendant's insanity. The court did instruct generally on intent.
Affirmed.